    

FORM OF TIME-BASED VESTING RESTRICTED STOCK AGREEMENT
UNDER THE EMPIRE STATE REALTY TRUST, INC.
EMPIRE STATE REALTY OP, L.P.
2013 EQUITY INCENTIVE PLAN
This RESTRICTED STOCK AGREEMENT (this “Agreement”), is entered into on
_______________ (the “Grant Date”), by and between, Empire State Realty Trust,
Inc., a Maryland corporation (the “Company”), and _______________ (“Grantee”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings set forth in the Empire State Realty Trust, Inc. and
Empire State Realty OP, L.P. 2013 Equity Incentive Plan (the “Plan”).
1.Number of Shares; Restrictions. The Company hereby grants Grantee an Award of
__________ shares of Restricted Stock (the “Restricted Shares”) pursuant to the
terms of this Agreement and the provisions of the Plan. The Restricted Shares
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of and shall be subject to a risk of forfeiture until the lapse of the
restrictions as set forth in this Agreement.
2.    Lapse of Restrictions. The restrictions set forth herein with respect to
the Restricted Shares shall lapse and the Restricted Shares shall vest as to
twenty-five percent (25%) of the Restricted Shares on the one (1) year
anniversary of the Grant Date, and the remainder shall vest in substantially
equal annual installments, rounded down to the nearest whole Restricted Share,
on each annual anniversary of the Grant Date for a period of three (3) years
thereafter; provided, that, with respect to the last such annual installment,
the number of Restricted Shares that vest in the installment shall be such that
Grantee will be fully vested in the total number of Restricted Shares granted
hereunder as of the applicable annual anniversary. Notwithstanding the
foregoing, except as provided in Section 3 below, the Restricted Shares shall
not vest unless Grantee continues to be employed by the Company or any of its
Affiliates through the applicable vesting date.
3.    Termination of Employment.
(a)    In the event of Grantee’s Termination for any reason, except as provided
in (b) below, all vesting with respect to the Restricted Shares shall
immediately cease, and all Restricted Shares that have not vested at that time
will be forfeited to the Company without payment of any consideration by the
Company or any of its Affiliates, and neither Grantee nor any of his successors,
heirs, assigns, or personal representatives will thereafter have any further
rights or interests in such Restricted Shares.
(b)    In the event Grantee’s Termination is a result of (i) death, (ii)
Disability, (iii) a termination without Cause by the Company or its Affiliates,
(iv) a voluntary termination by Grantee that follows the later of (x) the date
Grantee attains the age of 60 and (y) the date on which Grantee has first
completed ten years of service with the Company or its Affiliates, any
predecessor of the Company or its Affiliates (including, without limitation
Malkin Holdings LLC), or any entity acquired by the predecessor of the Company
in connection with the

- 1 -

--------------------------------------------------------------------------------



consolidation of certain office and retail properties in Manhattan and the
greater New York metropolitan area and management businesses supervised by
Malkin Holdings LLC into Empire State Realty Trust OP, L.P. and/or the Company,
[or (v) a termination by Grantee with Good Reason (as defined in Grantee’s
Participant Agreement)]; any restrictions on the Restricted Shares shall lapse
and the Restricted Shares, unless earlier terminated or forfeited and to the
extent not otherwise vested, shall automatically become fully vested as of such
date of Termination.
(c)    Notwithstanding any other provision hereof, if Grantee is a party to an
effective Participant Agreement with the Company, then the applicable period of
forfeiture shall also end if and as may otherwise be required by such
Participant Agreement; and nothing herein shall limit any rights Grantee may
otherwise have under such Participant Agreement.
4.    Rights of Stockholder. From and after the Grant Date and for so long as
the Restricted Shares are held by or for the benefit of Grantee, Grantee shall
have all the rights of a stockholder of the Company with respect to the
Restricted Shares, including but not limited to the right to (i) receive any and
all dividends or other distributions paid with respect to the Restricted Shares
of which Grantee is the record owner on the record date for such dividend or
other distribution, and (ii) vote any Restricted Shares of which Grantee is the
record owner on the record date for such vote.
5.    Certificates. Any certificates issued in respect of the Restricted Shares
shall be held by the Company, and any such certificate shall contain a legend
substantially in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
EMPIRE STATE REALTY TRUST, INC. AND EMPIRE STATE REALTY OP, L.P. 2013 EQUITY
INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND EMPIRE STATE REALTY TRUST, INC. COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE IN THE OFFICES OF EMPIRE STATE REALTY TRUST, INC.
As soon as practicable following the vesting of any Restricted Shares granted
herein, if applicable, the Company shall cause a certificate or certificates
covering such vested Restricted Shares, without the aforesaid legend, to be
issued and delivered to Grantee. If any Restricted Shares are held in book-entry
form, the Company may take such steps as it deems necessary or appropriate to
record and manifest the restrictions applicable to such Restricted Shares.
Notwithstanding the foregoing, any certificates representing vested Restricted
Shares delivered to Grantee shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities Exchange Commission, any
stock exchange upon which such shares are listed, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions as the Committee deems appropriate.

- 2 -

--------------------------------------------------------------------------------



6.    Certain Tax Matters. Grantee expressly agrees and acknowledges the
following:
(a)    Grantee has been advised to confer promptly with a professional tax
advisor to consider whether Grantee should make a so-called “83(b) election”
with respect to the Restricted Shares. Any such election, to be effective, must
be made in accordance with the applicable regulations and filed with the
Internal Revenue Service within thirty (30) days following the date this Award
is granted, and Grantee must provide the Company with a copy of the 83(b)
election. The Company has made no recommendation to Grantee with respect to the
advisability of making an election.
(b)    The award or vesting of the Restricted Shares acquired hereunder, and the
payment of dividends with respect to such Restricted Shares, may give rise to
“wages” subject to withholding. Grantee expressly acknowledges and agrees that
his or her rights hereunder are subject to his or her promptly satisfying all
taxes required to be withheld in connection with this Award. Grantee may elect
to have such tax withholding satisfied, in whole or in part, by (i) authorizing
the Company to withhold a number of shares of Stock to be issued pursuant to
this Award with a Fair Market Value equal to the amount of the required
withholding tax, (ii) transferring to the Company previously owned shares of
Stock with a Fair Market Value equal to the amount of the required withholding
tax, or (iii) in the event Grantee is an employee of the Company at the time
such withholding tax is effected, by withholding from the cash compensation
payable to Grantee as of such date, equal to the amount of required withholding
tax; provided, however, that the aggregate Fair Market Value of the number of
shares of Stock that may be used to satisfy tax withholding requirements may not
exceed the minimum statutorily required withholding amount with respect to such
Award.
7.    Miscellaneous.
(a)    Incorporation of the Plan. This Agreement is made under and subject to
and governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, Grantee
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof.
(b)    Clawback. This Award is subject to any incentive compensation clawback or
recoupment policy currently in effect or as may be adopted by the Board, and in
each case, as may be amended from time to time.
(c)    Waiver. The failure of Grantee or the Company to insist upon strict
compliance with any provision of this Agreement or the Plan, or to assert any
right Grantee or the Company, respectively, may have under this Agreement or the
Plan, shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement or the Plan.
(d)    No Right to Continued Employment. Neither the Plan nor this Agreement
will give Grantee any right to continue to be in the employ of the Company or
any of its Affiliates, affect the right of the Company or any of its Affiliates
to discharge or discipline such

- 3 -

--------------------------------------------------------------------------------



Grantee at any time, or affect any right of such Grantee to terminate his or her
employment at any time.
(e)    Assignment and Transfer. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of Grantee under this Agreement
may not be sold, assigned, encumbered, pledged, or otherwise transferred except
in the event of the death of Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by Grantee to sell, assign, encumber,
pledge or otherwise transfer its rights and interests hereunder, except as
provided in this Agreement, or in the event of the levy or any attachment,
execution or similar process upon the rights or interests hereby conferred, the
Company may require Grantee to forfeit the Restricted Shares by notice to
Grantee, and the Restricted Shares and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company.
(f)    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
(g)    Severability. In the event that one or more provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provisions had never been contained
herein.
(h)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. Facsimile or electronic submission of
any signed original document or retransmission of any signed facsimile or other
electronic transmission will be deemed the same as delivery of an original.
(i)    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
(j)    Consent to Electronic Delivery. Grantee agrees that the Company may
deliver by email all documents relating to the Plan or the Restricted Shares
(including without limitation, a copy of the Plan) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, disclosures that may be required by the Securities Exchange
Commission). Grantee also agrees that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third-party under
contract with the Company. If the Company posts these documents on a website, it
shall notify Grantee by email.

- 4 -

--------------------------------------------------------------------------------



(k)    Amendment. Grantee acknowledges that the Plan may be amended or
discontinued in accordance with Section 19 thereof and that this Agreement may
be amended or canceled by the Board or the Committee, for the purpose of
satisfying changes in law or for any other lawful purpose, provided that no such
action shall materially impair Grantee’s rights under this Agreement without
Grantee’s written consent.
(l)    Governing Law. This Agreement and all claims or disputes arising out of
or based upon this Agreement or relating to the subject matter hereof shall be
governed by, and construed in accordance with, the laws of the State of
Maryland, applied without regard to conflict of law principles or rules that
would cause the application of the domestic substantive laws of any other
jurisdiction.





- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
EMPIRE STATE REALTY TRUST, INC.
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by Grantee.
 
 
Dated:  _____________
 
 
[NAME]




- 6 -